Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are pending. 

Allowable Subject Matter
Claims 3, 5-7, 11, 13-15, 19 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims subject to overcoming the double-patenting rejection of claims 1-24.  
3.    The method of claim 2 further comprising:
responsive to determining that the state of the feed is the inactivating state, causing the request for the feed to be processed from the first database system; and responsive to determining that the state of the feed is the disabled state, performing the following:
causing the request for the feed to be processed from the first database system, and
causing an update of the materialized feeds table in the second database system to be postponed for a predetermined amount of time.
11.    The one or more computing devices of claim 10, wherein the one or more processors are configured to execute the one or more instructions to:

cause the request for the feed to be processed from the first database system, and cause an update of the materialized feeds table in the second database system to be postponed for a predetermined amount of time.
19.    The non-transitory computer-readable storage medium of claim 18, wherein the method further comprises:
responsive to determining that the state of the feed is the inactivating state, causing the request for the feed to be processed from the first database system; and responsive to determining that the state of the feed is the disabled state, performing the following: 
causing the request for the feed to be processed from the first database system, and 
causing an update of the materialized feeds table in the second database system to be postponed for a predetermined amount of time.
5.    The method of claim 4 further comprising:
responsive to detecting that a failure occurred when adding the new feed item to the materialized feeds table in the second database system, setting the state of the feed to the inactivating state causing feed items of the feed to be deleted from the materialized feeds table in the second database system.
6.    The method of claim 5 further comprising:
responsive to determining that all feed items of the feed are deleted from the materialized feeds table, setting the state of the feed to the inactive state.

responsive to detecting that a failure occurred when adding the new feed item to the
materialized feeds table in the second database system, set the state of the feed to the inactivating state causing feed items of the feed to be deleted from the materialized feeds table in the second database system.
14.    The one or more computing devices of claim 13, wherein the one or more processors are configured to execute the one or more instructions to:
responsive to determining that all feed items of the feed are deleted from the materialized feeds table, set the state of the feed to the inactive state.
21.    The non-transitory computer-readable storage medium of claim 20, wherein the method further comprises:
responsive to detecting that a failure occurred when adding the new feed item to the materialized feeds table in the second database system, setting the state of the feed to the inactivating state causing feed items of the feed to be deleted from the materialized feeds table in the second database system.
22.    The non-transitory computer-readable storage medium of claim 21, wherein the method further comprises: 
responsive to determining that all feed items of the feed are deleted from the materialized feeds table, setting the state of the feed to the inactive state.
7.    The method of claim 2 further including:
responsive to determining that the state of the feed is the activating state and that the materialized feeds table has been populated with at least a predetermined number of feed items from the feed, 
15, The one or more computing devices of claim 10, wherein the one or more processors are configured to execute the one or more instructions to: 
responsive to determining that the state of the feed is the activating state and that the materialized feeds table has been populated with at least a predetermined number of feed items from the feed, setting the state of the feed to the active state causing a next request for the feed to be processed from the second database system regardless of whether the materialized feeds table have been populated with all feed items of the feed or not.
21.  The non-transitory computer-readable storage medium of claim 20, wherein the method further comprises: 
responsive to determining that the state of the feed is the activating state and that the materialized feeds table has been populated with at least a predetermined number of feed items from the feed, setting the state of the feed to the active state causing a next request for the feed to be processed from the second database system regardless of whether the materialized feeds table have been populated with all feed items of the feed or not.
23.    The non-transitory computer-readable storage medium of claim 18, wherein the method further comprises:
responsive to determining that the state of the feed is the activating state and that the 
materialized feeds table has been populated with at least a predetermined number of feed items from the feed, setting the state of the feed to the active state causing a next request for the feed to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,558,723, application no. 15/721,581 in view of Horen.

16/691050:
1.    A computer implemented method of dynamic materialization of a feed, the method comprising:
15/721581:
1.  A computer implemented method of dynamic materialization of a feed for enabling access of the feed in an online social network, the method comprising: 

16/691050:
receiving a request for the feed;
15/721581:
receiving a request for a feed, wherein the feed is defined based on two or more parameters; 


determining a state of the feed, wherein the state of the feed can be one of an active state, an inactive state, an activating state, an inactivating state, and a disabled state; 
15/721581:
determining a state of the feed, wherein the state of the feed can be at least any one of an active state, an inactive state, an activating state, an inactivating state, and a disabled state; 

16/691050:
responsive to determining that the state of the feed is the inactive state, performing the following:
15/721581:
responsive to determining that the state of the feed is the inactive state, performing the following:

16/691050:
causing the request for the feed to be processed at a first database system, 
15/721581:
causing the request for the feed to be processed at a first relational database system,

16/691050:
causing materialization of the feed in a second database system with feed items of the feed from the first database system, wherein the second database system is separate from the first database system, and 
15/721581:


16/691050:
setting the state of the feed to the activating state; and 
15/721581:
setting the state of the feed to the activating state;

16/691050:
responsive to determining that the state of the feed is the active state, causing the request for the feed to be processed from the second database system.
15/721581:
responsive to determining that the state of the feed is the active state, causing the request for the feed to be processed from the materialized feeds table in the second non-relational database system:
[ ……… ]


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 8, 16 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 1 recites “causing materialization of the feed in a second database with feed items of the feed from the first database system.” 
Claim 8 recites “responsive to determine that materialization of the feed has failed.”
Clearly, claim 8 does not further limit claim 1, in fact, claim 8 contradicts claim 1.  Claim 8 has not been further treated on the merits.  The same reasoning applies to claims 16 and 24.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beechuk (US 2016/010 3591) in view of Han (US 2018/008 3344) in view of Dickinson (US 2007/015 6809) and further in view of Beechuk (US Pat 9,063,632) hereafter Pat ‘632.               
Regarding claim 1, Beechuk discloses: 

Beechuk [0208] In some implementations, a feed generator can generate the feed items dynamically when a user requests to see a particular feed, e.g., a profile feed, entity feed, or the user's news feed. In one implementation, the most recent feed items (e.g., top 50) are generated first. 

determining a state of the feed, wherein the state of the feed can be one of an active state, an inactive state, an activating state, an inactivating state, and a disabled state; 
Beechuk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Han discloses: 
Han claim 13, wherein the first antenna feed is inactive and the second antenna is active in the first mode of operation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beechuk to obtain above limitation based on the teachings of Han for the purpose of setting an active mode of operation.  

responsive to determining that the state of the feed is the inactive state, performing the following:

causing the request for the feed to be processed at a first database system,
Beechuk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Dickinson discloses:    
Dickinson [0028] Now referring to the flowchart of the RSS feed generation program 250, a block 252 receives a request to generate an RSS feed based on data from the database  210. Such a request may be received from the clients 202-204 via the network 10 at the web interface 218. Such a request received at the web interface 218 may have various parameters of the requested feed included in it. Alternatively, the web interface module 218 may direct the request to the RSS feed definition module 212 to further assist in generating a feed definition. In an embodiment of the RSS feed provider system 200, client specific feed definitions may be stored on the RSS feed definition module 112. In a yet another embodiment, a client may construct a feed definition and supply the feed definition along with a request for the feed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beechuk to obtain above limitation based on the teachings of Dickinson for the purpose of receiving a request to generate an RSS feed based on data from a first database.  

causing materialization of the feed in a second database system with feed items of the feed from the first database system, wherein the second database system is separate from the first database system,
Beechuk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pat ‘632 discloses: 
Pat ‘632 claim 14. The method of claim 1, wherein a feed item regarding the update to the first database record based on the second information or the creation of the second database record is included in at least one of: a record feed having a parent-child relationship with the second database record, a record feed of the second database record, a news feed of a user associated with the user input, a news feed of an entity following the user, and a news feed of an entity subscribing to the second database record.


setting the state of the feed to the activating state; and 
Han claim 13, wherein the first antenna feed is inactive  and the second antenna feed is active in the first mode of operation, and the first antenna feed is active and the second is inactive in the second mode of operation 

responsive to determining that the state of the feed is the active state, causing the request for the feed to be processed from the second database system.
Han claim 13, wherein the first antenna feed is inactive and the second antenna feed is active in the first mode of operation and the first antenna feed is active and the second antenna feed is inactive in the second mode of operation 
Pat ‘632, claim 14. The method of claim 1, wherein a feed item regarding the update to the first database record based on the second information or the creation of the second database record is included in at least one of: a record feed having a parent-child relationship with the second database record, a record feed of the second database record, a news feed of a user associated with the user input, a news feed of an entity following the user, and a news feed of an entity subscribing to the second database record.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beechuk in view of Han in view of Dickinson and further in view of Pat ‘632.               
Regarding claim 9. Beechuk discloses:
a memory storing one or more instructions; and
one or more processors configured to execute the one or more instructions to: 
Beechuk,  paragraph 68, 

receive a request for the feed,
Beechuk [0208] In some implementations, a feed generator can generate the feed items dynamically when a user requests to see a particular feed, e.g., a profile feed, entity feed, or the user's news feed. In one implementation, the most recent feed items (e.g., top 50) are generated first. 

determine a state of the feed, wherein the state of the feed can be any one of an active state, an inactive state, an activating state, an inactivating state, and a disabled state,
Beechuk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Han discloses: 
Han claim 13, wherein the first antenna feed is inactive and the second antenna is active in the first mode of operation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beechuk to obtain above limitation based on the teachings of Han for the purpose of setting an active mode of operation.  



to cause the request for the feed to be processed at a first database system, 
Beechuk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Dickinson discloses:    
Dickinson [0028] Now referring to the flowchart of the RSS feed generation program 250, a block 252 receives a request to generate an RSS feed based on data from the database  210. Such a request may be received from the clients 202-204 via the network 10 at the web interface 218. Such a request received at the web interface 218 may have various parameters of the requested feed included in it. Alternatively, the web interface module 218 may direct the request to the RSS feed definition module 212 to further assist in generating a feed definition. In an embodiment of the RSS feed provider system 200, client specific feed definitions may be stored on the RSS feed definition module 112. In a yet another embodiment, a client may construct a feed definition and supply the feed definition along with a request for the feed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beechuk to obtain above limitation based on the teachings of Dickinson for the purpose of receiving a request to generate an RSS feed based on data from a first database.  

to cause materialization of the feed in a second database system with feed items of the feed from the first database system, wherein the second database system is separate from the first database system, and

Pat ‘632 claim 14. The method of claim 1, wherein a feed item regarding the update to the first database record based on the second information or the creation of the second database record is included in at least one of: a record feed having a parent-child relationship with the second database record, a record feed of the second database record, a news feed of a user associated with the user input, a news feed of an entity following the user, and a news feed of an entity subscribing to the second database record.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beechuk to obtain above limitation based on the teachings of Pat ‘632 for the purpose of providing a news feed to an entity subscribing to the second database record.  

to set the state of the feed to the activating state, and 
Han claim 13, wherein the first antenna feed is inactive and the second antenna feed is active in the first mode of operation, and the first antenna feed is active and the second antenna feed is inactive in the second mode of operation 

responsive to determining that the state of the feed is the active state, cause the request for the feed to be processed from the second database system.
Han claim 13, wherein the first antenna feed is inactive and the second antenna feed is active in the first mode of operation and the first antenna feed is active and the second antenna feed is inactive in the second mode of operation 
feed of the second database record, a news feed of a user associated with the user input, a news feed of an entity following the user, and a news feed of an entity subscribing to the second database record.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beechuk in view of Han in view of Dickinson and further in view of Pat ‘632.               
Regarding claim 17, Beechuk discloses: 
receiving a request for the feed;
Beechuk [0208] In some implementations, a feed generator can generate the feed items dynamically when a user requests to see a particular feed, e.g., a profile feed, entity feed, or the user's news feed. In one implementation, the most recent feed items (e.g., top 50) are generated first. 

determining a state of the feed, wherein the state of the feed can be one of an active state, an inactive state, an activating state, an inactivating state, and a disabled state; 
Beechuk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Han discloses: 
Han claim 13, wherein the first antenna feed is inactive and the second antenna is active in the first mode of operation 


responsive to determining that the state of the feed is the inactive state, performing the following:

causing the request for the feed to be processed at a first database system,
Beechuk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Dickinson discloses:    
Dickinson [0028] Now referring to the flowchart of the RSS feed generation program 250, a block 252 receives a request to generate an RSS feed based on data from the database  210. Such a request may be received from the clients 202-204 via the network 10 at the web interface 218. Such a request received at the web interface 218 may have various parameters of the requested feed included in it. Alternatively, the web interface module 218 may direct the request to the RSS feed definition module 212 to further assist in generating a feed definition. In an embodiment of the RSS feed provider system 200, client specific feed definitions may be stored on the RSS feed definition module 112. In a yet another embodiment, a client may construct a feed definition and supply the feed definition along with a request for the feed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beechuk to obtain above limitation based on the teachings of Dickinson for the purpose of receiving a request to generate an RSS feed based on data from a first database.  


Beechuk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pat ‘632 discloses: 
Pat ‘632 claim 14. The method of claim 1, wherein a feed item regarding the update to the first database record based on the second information or the creation of the second database record is included in at least one of: a record feed having a parent-child relationship with the second database record, a record feed of the second database record, a news feed of a user associated with the user input, a news feed of an entity following the user, and a news feed of an entity subscribing to the second database record.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beechuk to obtain above limitation based on the teachings of Pat ‘632 for the purpose of providing a news feed to an entity subscribing to the second database record.  

setting the state of the feed to the activating state; and 
Han claim 13, wherein the first antenna feed is inactive  and the second antenna feed is active in the first mode of operation, and the first antenna feed is active and the second antenna feed is inactive in the second mode of operation 

responsive to determining that the state of the feed is the active state, causing the request for the feed to be processed from the second database system.

Pat ‘632, claim 14. The method of claim 1, wherein a feed item regarding the update to the first database record based on the second information or the creation of the second database record is included in at least one of: a record feed having a parent-child relationship with the second database record, a record feed of the second database record, a news feed of a user associated with the user input, a news feed of an entity following the user, and a news feed of an entity subscribing to the second database record.

Claims 2, 4, 10, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Beechuk, Han, Dickinson and Pat ‘632 and further in view of State (US 2018/022 5703) and further in view of Olsen (US 2015/033 1901).                
Regarding claim 2, the combination of Beechuk, Han, Dickinson and Pat ‘632  discloses the elements of the claimed invention as noted but does not disclose wherein materialization of the feed in the second database system includes populating a materialized feeds table in the second database system with the feed items of the feed from the first database system.  However, State discloses:
State claim 11, The method of claim 10, wherein the synthetic content feed is a first synthetic content feed, the method further comprising, at the electronic device: receiving a request to display a second advertisement associated with the advertiser in a second synthetic content feed for the class of users of the social networking system, wherein the second synthetic content feed is distinct from the respective content feeds of the respective users; generating the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beechuk, Han, Dickinson and Pat ‘632  to obtain above limitation based on the teachings of State for the purpose of copying the first synthetic feed.  
Arguably, State discloses materialization of the feed in the second database system.  However, Olsen discloses:
Olsen [0358] FIG. 16 shows a flowchart of an example of a method 1600 for controlling the inclusion of edited information in an information feed to be displayed on a display device, in accordance with some implementations. In FIG. 16, method 1600 begins in block 1604 in which a post associated with a user is received, as described above in block 1504 of method 1500. Any post or posts received in block 1604 can be stored as feed items in a suitable database table, in block 1608.
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the combination of Beechuk, Han, Dickinson and Pat ‘632 to obtain above limitation based on the teachings of Olsen for the purpose of storing a post as a feed item in a suitable database table.  
 
Regarding claim 10, the combination of Beechuk, Han, Dickinson and Pat ‘632  discloses the elements of the claimed invention as noted but does not disclose wherein materialization of the feed in the second database system includes populating a materialized feeds table in the second 
State claim 11, The method of claim 10, wherein the synthetic content feed is a first synthetic content feed, the method further comprising, at the electronic device: receiving a request to display a second advertisement associated with the advertiser in a second synthetic content feed for the class of users of the social networking system, wherein the second synthetic content feed is distinct from the respective content feeds of the respective users; generating the second synthetic content feed, comprising copying the first synthetic feed and replacing the first advertisement with the second advertisement; and providing the second synthetic content feed for display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beechuk, Han, Dickinson and Pat ‘632  to obtain above limitation based on the teachings of State for the purpose of copying the first synthetic feed.  
Arguably, State discloses materialization of the feed in the second database system.  However, Olsen discloses:
Olsen [0358] FIG. 16 shows a flowchart of an example of a method 1600 for controlling the inclusion of edited information in an information feed to be displayed on a display device, in accordance with some implementations. In FIG. 16, method 1600 begins in block 1604 in which a post associated with a user is received, as described above in block 1504 of method 1500. Any post or posts received in block 1604 can be stored as feed items in a suitable database table, in block 1608.

  
Regarding claim 18, the combination of Beechuk, Han, Dickinson and Pat ‘632  discloses the elements of the claimed invention as noted but does not disclose wherein materialization of the feed in the second database system includes populating a materialized feeds table in the second database system with the feed items of the feed from the first database system.  However, State discloses:
State claim 11, The method of claim 10, wherein the synthetic content feed is a first synthetic content feed, the method further comprising, at the electronic device: receiving a request to display a second advertisement associated with the advertiser in a second synthetic content feed for the class of users of the social networking system, wherein the second synthetic content feed is distinct from the respective content feeds of the respective users; generating the second synthetic content feed, comprising copying the first synthetic feed and replacing the first advertisement with the second advertisement; and providing the second synthetic content feed for display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beechuk, Han, Dickinson and Pat ‘632  to obtain above limitation based on the teachings of State for the purpose of copying the first synthetic feed.  

Olsen [0358] FIG. 16 shows a flowchart of an example of a method 1600 for controlling the inclusion of edited information in an information feed to be displayed on a display device, in accordance with some implementations. In FIG. 16, method 1600 begins in block 1604 in which a post associated with a user is received, as described above in block 1504 of method 1500. Any post or posts received in block 1604 can be stored as feed items in a suitable database table, in block 1608.
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the combination of Beechuk, Han, Dickinson and Pat ‘632 to obtain above limitation based on the teachings of Olsen for the purpose of storing a post as a feed item in a suitable database table.  

Regarding claim 4, the combination of Beechuk, Han, Dickinson and Pat ‘632  discloses the elements of the claimed invention as noted but does not disclose responsive to determining that a new feed item associated with the feed is to be added to the first database system, performing the following: responsive to determining that the state of the feed is at least one of the active state and the activating state, requesting to add the new feed item to the materialized feeds table in the second database system in association with the feed.  However, State discloses:
State claim 11, The method of claim 10, wherein the synthetic content feed is a first synthetic content feed, the method further comprising, at the electronic device: receiving a request to display a second advertisement associated with the advertiser in a second synthetic content feed for the class of users of the social networking system, wherein the second synthetic content feed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beechuk, Han, Dickinson and Pat ‘632  to obtain above limitation based on the teachings of State for the purpose of copying the first synthetic feed.  
Arguably, State discloses materialization of the feed in the second database system.  However, Olsen discloses:
Olsen [0358] FIG. 16 shows a flowchart of an example of a method 1600 for controlling the inclusion of edited information in an information feed to be displayed on a display device, in accordance with some implementations. In FIG. 16, method 1600 begins in block 1604 in which a post associated with a user is received, as described above in block 1504 of method 1500. Any post or posts received in block 1604 can be stored as feed items in a suitable database table, in block 1608.
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the combination of Beechuk, Han, Dickinson and Pat ‘632 to obtain above limitation based on the teachings of Olsen for the purpose of storing a post as a feed item in a suitable database table.  

Regarding claim 12, the combination of Beechuk, Han, Dickinson and Pat ‘632  discloses the elements of the claimed invention as noted but does not disclose responsive to determining that a 
State claim 11, The method of claim 10, wherein the synthetic content feed is a first synthetic content feed, the method further comprising, at the electronic device: receiving a request to display a second advertisement associated with the advertiser in a second synthetic content feed for the class of users of the social networking system, wherein the second synthetic content feed is distinct from the respective content feeds of the respective users; generating the second synthetic content feed, comprising copying the first synthetic feed and replacing the first advertisement with the second advertisement; and providing the second synthetic content feed for display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beechuk, Han, Dickinson and Pat ‘632  to obtain above limitation based on the teachings of State for the purpose of copying the first synthetic feed.  
Arguably, State discloses materialization of the feed in the second database system.  However, Olsen discloses:
Olsen [0358] FIG. 16 shows a flowchart of an example of a method 1600 for controlling the inclusion of edited information in an information feed to be displayed on a display device, in accordance with some implementations. In FIG. 16, method 1600 begins in block 1604 in which a post associated with a user is received, as described above in block 1504 of method 1500. Any feed items in a suitable database table, in block 1608.
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the combination of Beechuk, Han, Dickinson and Pat ‘632 to obtain above limitation based on the teachings of Olsen for the purpose of storing a post as a feed item in a suitable database table.  
 
Regarding claim 20, the combination of Beechuk, Han, Dickinson and Pat ‘632  discloses the elements of the claimed invention as noted but does not disclose responsive to determining that a new feed item associated with the feed is to be added to the first database system, performing the following: responsive to determining that the state of the feed is at least one of the active state and the activating state, requesting to add the new feed item to the materialized feeds table in the second database system in association with the feed.  However, State discloses:
State claim 11, The method of claim 10, wherein the synthetic content feed is a first synthetic content feed, the method further comprising, at the electronic device: receiving a request to display a second advertisement associated with the advertiser in a second synthetic content feed for the class of users of the social networking system, wherein the second synthetic content feed is distinct from the respective content feeds of the respective users; generating the second synthetic content feed, comprising copying the first synthetic feed and replacing the first advertisement with the second advertisement; and providing the second synthetic content feed for display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beechuk, Han, Dickinson and Pat ‘632  to 
Arguably, State discloses materialization of the feed in the second database system.  However, Olsen discloses:
Olsen [0358] FIG. 16 shows a flowchart of an example of a method 1600 for controlling the inclusion of edited information in an information feed to be displayed on a display device, in accordance with some implementations. In FIG. 16, method 1600 begins in block 1604 in which a post associated with a user is received, as described above in block 1504 of method 1500. Any post or posts received in block 1604 can be stored as feed items in a suitable database table, in block 1608.
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the combination of Beechuk, Han, Dickinson and Pat ‘632 to obtain above limitation based on the teachings of Olsen for the purpose of storing a post as a feed item in a suitable database table.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
8/2/2021